           Case 1:18-cr-00105-DAD-SKO Document 55 Filed 10/26/20 Page 1 of 1


 1   LISA C. SIMONS (290090)
     LAW OFFICE OF LISA C. SIMONS
 2   22568 Mission Boulevard #413
     Hayward, California 94541
 3   Telephone (510) 693-6161
     Facsimile (510) 727-1048
 4
     Attorney for Pedro Ayon Ramos
 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9
                                               FRESNO
10

11
     UNITED STATES OF AMERICA,                    ) Case No.: 1:18-CR-00105
12                                                )
                    Plaintiff,                    )
13                                                )
            vs.                                   ) REQUEST AND ORDER FOR EXTENSION
14                                                ) OF SURRENDER DATE
     PEDRO AYON RAMOS,                            )
15                                                )
                    Defendant.                    )
16                                                )
17
            The defendant currently has a surrender date of November 1, 2020. Due to the current
18
     COVID-19 safety considerations in custody, the defendant respectfully requests an extension of
19
     60 days to January 1, 2021. Defense counsel has informed the Assistant United States
20
     Attorney, Vincenza Rabenn of this request and she has no objections.
21

22
     Date: October 20, 2020                             ______/s/ __________________________
23                                                              Lisa C. Simons
                                                          Attorney for Pedro Ayon Ramos
24

25   IT IS SO ORDERED.

26      Dated:    October 23, 2020
27                                                   UNITED STATES DISTRICT JUDGE

28




                     REQUEST AND PROPOSED ORDER TO EXTEND SURRENDER DATE- 1
